UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2010 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 7.01 REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Item 7.01 Regulation FD Disclosure. On July 16, 2010, the Company issued a press release clarifying its second quarter 2010 Powder River Basin production volumes following incorrect mine production data reported on the Mine Safety and Health Administration (MSHA) website. A copy of the press release is attached as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. (d) Exhibit Exhibit99.1 Press Release dated July 16, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. July 16, 2010 By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Press Release dated July 16, 2010
